DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,6,7,11, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PI (US Pub no. 2014/0269036 A1).
Regarding claim 1, PI et al discloses A magnetoresistance effect element (100)(fig. 1, fig. 2a./2b, fig. 6), comprising: a channel layer(191)[0059], a recording layer (150)disposed adjacent to said channel layer(191) fig. 1[0064], and including a ferromagnetic substance[0064], and a barrier layer (140)disposed adjacent to said recording layer (150)on an opposite side thereof to said channel layer(191) fig. 1/fig. 6, and constituted by an insulator[0065], wherein said recording layer (150)has at least two or more magnetic layers(151/153) including films having different magnetic characteristics(different characteristics having magnetization orientation in opposite directions [0090]), wherein said two or more magnetic layers (151/153)consist of one barrier-layer-adjacent-magnetic- layer (151) disposed adjacent to said barrier layer(140) fig. 6, and one or more barrier-layer-non-adjacent-magnetic- layers (153) that are not adjacent to said barrier layer(140)  fig. 6 [0089], wherein a magnetization direction of both of said barrier-layer-adjacent-magnetic-layer(151) and said barrier-layer-non-adjacent-magnetic-layers (153)is in parallel with a film surface and is variable fig. 6[0064], wherein a current(I1 ) in a direction substantially in parallel with said recording layer (150)is introduced to said channel layer(191) fig. 1, thereby making a magnetization direction of said recording layer(150) reversal[0026-0027], and
wherein said barrier-layer-non-adjacent-magnetic-layer is constituted by a magnetic
material film serving as an in-plane axis of easy magnetization, and is a film including Co, a laminated layer film including Co, or an alloy film including Co, and said laminated layer film has a laminated layer structure of two or more layers[0064][0089], and wherein an axis of easy magnetization of said recording layer is in a direction at within
±45° with respect to a direction of said current (fig. 2a)[0072].
Regarding claim 4, PI et al discloses wherein said barrier-layer-adjacent-magnetic-layer (151 of 150) includes at least Fe][0064][0089], and said barrier layer(140) includes at least O(140) [0065][0089].
Regarding claim 6, Pi et al discloses wherein said channel layer(191) has a heavy metal[0061].
Regarding claim 7, PI et al discloses wherein a longitudinal effective field to be applied to said recording layer (150)from a direction perpendicular to a film surface of said channel layer (191)due to introduction of a current (I2)to said channel layer (191)makes the magnetization direction of said recording layer(150) reversal[0060] fig. 1.
 Regarding claim 11, PI et al discloses A magnetic memory comprising the magnetoresistance effect element (100)according to claim 1[0088] fig. 1/fig. 2a/ fig. 6.
 Regarding claim 12, PI et al discloses A magnetoresistance effect element(100)(fig. 1, fig. 2a./2b, fig. 6), comprising: a channel layer(191) (fig. 1)[0059], a recording layer (150) disposed adjacent to said channel layer(191) fig. 1 [0064], and including a ferromagnetic[0064], and a barrier layer (140)disposed adjacent to said recording layer(150) on an opposite side thereof to said channel layer(191), and including an insulator[0065], wherein said recording layer (150)has at least two or more magnetic layers including films having different magnetic characteristics( different characteristics having magnetization orientation in opposite directions [0090]), wherein said two or more magnetic layers consists of one barrier-layer-adjacent-magnetic- layer(151) disposed adjacent to said barrier layer(140), and one or more barrier-layer-non-adjacent-magnetic- layers(153) not adjacent to said barrier layer(140), wherein a magnetization direction of both of said barrier-layer-adjacent-magnetic-layer (151)and said barrier-layer-non-adjacent-magnetic-layers(153) is in parallel with a film surface and is variable[0064], wherein a current in a direction substantially in parallel with said recording layer(150) is introduced to said channel layer(191), thereby making a magnetization direction of said recording layer reversal[0026-0027], wherein said at least one or more barrier-layer-non-adjacent-magnetic-layers(153) include a magnetic material film having perpendicular magnetic anisotropy[0064], and serving as an in-plane axis of easy magnetization, and wherein an axis of easy magnetization of said recording layer (150)is in a direction at within ±45° with respect to a direction of said current (fig. 2a)[0072].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over PI (US Pub no. 2014/0269036 A1) in view of Isowaki US Patent 9,275,660 B2)
Regarding claim 5, PI et al discloses all the claim limitations of claim 1 and further teaches wherein a insertion layer (152) is inserted between said two or more magnetic layers (151/153)forming said recording layer(150) [0090]but fails to teach the insertion layer is non magnetic.
However, Isowaki et al teaches a non magnetic layer (15b)between free layers (14a,14b)(col. 6, lines 54-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of PI et al with the teachings of Isowaki et al to antiferromagnetically exchange couple the free layers.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PI (US Pub no. 2014/0269036 A1) in view of Fukami (US Pub no. 2017/0222135 A1)
Regarding claim 9, PI et al discloses all the claim limitations of claim 1 and  wherein said channel layer (191)has a shape extended in the direction of said current (I1)to be introduced fig. 1 but fails to teach  said recording layer has substantially a two-fold symmetric shape in a recording layer plane, and a longitudinal direction has a component in the direction of said current.
However, Fukami et al discloses recording layer has substantially a two-fold symmetric shape in a recording layer plane, and a longitudinal direction has a component in the direction of a current[0024][0159-0160].    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify PI et al with the teachings of Fukami et al to provide a X and Y axis component.

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over PI (US Pub no. 2014/0269036 A1) in view of Sengupta (US Pub no 2017/0330070 A\1).
Regarding claim 10, Lee et al discloses all the claim limitations of claim 1 but
fails to teach wherein a pulse width of the current to be introduced to said channel layer
is 0.3 to 10 nanoseconds.
However, Sengupta et al discloses a pulse width of the current to be introduced
to said channel layer is 0.3 to 10 nanoseconds [0029]. It would have been obvious to
one of ordinary skill in the art before the effective filing date of the invention to modify
PI et al with the teachings of Sengupta et al facilitates fast and energy-efficient
threshold operation for deterministic “easy —axis switching.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813